DETAILED ACTION
This action is in response to the initial filing dated 8/26/2019.  Claims 1-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/6/2020 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 8/26/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 17 recites the limitation “the retainer ring also includes a plastic coupler overmolded to the metal coupler and having an interlocking end for snap-fit cooperation with the backer ring” in lines 1-3.  It is unclear from the claim language if the recitation of “and having an interlocking end” refers to the retainer ring or the plastic coupler.  Does the retainer ring include the interlocking end?  Does the plastic coupler include the interlocking end?  The claim will be treated as if the recitation of “and having an interlocking end” refers to the plastic coupler (as supported in at least the recitations of claim 18) and the recitation of “and having an interlocking end” should be “and wherein the plastic coupler includes an interlocking end” or similar in order to promote clarity of the claim limitations.
Claim 24 recites the limitation “a base wall” in line 10.  Claim 24 also recites “a base wall” in line 4.  Does the recitation of “a base wall” in line 10 refer to the same structural element as the recitation of “a base wall” in line 4?  Does the recitation of “a base wall” in line 10 refer to a different structural element than the recitation of “a base wall” in line 4?  It appears that the recitation of “a base wall” in line 10 refers to a different structural element than the recitation of “a base wall” in line 4.  It is considered that the recitation of “a base wall” in line 10 should be changed in order to differentiate for the recitation of “a base wall” in line 4 so that clarity of the claim can be improved.
Claim 28 recites the limitation "the plastic coupler" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 14, 15, 21, 23, 24, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schutte et al. (US 9523454).  Claim(s) 24, 27 and 28 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Schutte et al. reference discloses a valve assembly (10) having a valve body (15) defining a supply passage (inlet bore 60), the supply passage having an interior wall (considered the wall that the backer ring 40 contacts as shown in figure 2A wherein the wall is proximate the opening 80); and a coupling cartridge (considered the assembly 100 that includes the combination of elements 40, 45, 50 and 55) positioned at least partially within the supply passage of the valve body (see figure 2A), the coupling cartridge including a retainer ring (50) having an outer wall, wherein the outer wall of the retainer ring directly contacts the interior wall of the supply passage 
In regards to claim 8, the Schutte et al. reference discloses the backer ring (40) comprising a circumferential array of external projections (90) (see figure 3).
In regards to claim 9, the Schutte et al. reference discloses a center support (it is considered that the element 55 is supported centrally within the coupling cartridge 100) positioned radially inwardly of the coupling cartridge.
In regards to claim 10, the Schutte et al. reference discloses wherein the retainer ring (50) comprises at least one groove on the outer wall (considered the portion of the retainer 50 that interacts with the projections on the inner portion of the backer ring 40 wherein the grooves 105 are positioned between the projections) and the backer ring (40) comprises at least one tang (considered the projections on the inner portion of the backer ring 40 wherein the grooves 105 are positioned between the projections) configured to snap-fit with the at least one notch of the retainer ring.
Regarding claim 14, the Schutte et al. reference discloses a valve assembly (10) comprising a valve body (15) including a supply passage (inlet bore 60); and a coupling cartridge (considered the assembly 100 that includes the combination of elements 40, 45, 50 and 55) at least partially carried in the supply passage of the valve body (see 
In regards to claim 15, the Schutte et al. reference discloses wherein the backer ring (40) includes: a base wall (115), and one or more tangs (considered the projections on the inner portion of the backer ring 40 wherein the grooves 105 are positioned between the projections) extending away from the base wall for coupling to the retainer ring and establishing locking notches (105) for anti-rotational registration of the locking tabs of the gripper ring (see at least col. 2, lines 60-62 and col. 3, lines 3-4).
In regards to claim 21, the Schutte et al. reference discloses the backer ring (40) comprising a circumferential array of external projections (90) (see figure 3).
In regards to claim 23, the Schutte et al. reference discloses a center support (it is considered that the element 55 is supported centrally within the coupling cartridge 100) positioned radially inwardly of the coupling cartridge.
Regarding claim 24, the Schutte et al. reference discloses a fluid conduit coupling cartridge (considered the assembly 100 that includes the combination of elements 40, 45, 50 and 55) comprising: a retainer ring (50); a gripper ring (45) including: a base wall (considered the ring of the gripper ring 45 as shown in figure 4), gripping teeth (135), and one or more locking tabs (130) extending radially outwardly from the base wall; and a backer ring (40) that is interference fit to the retainer ring to 
In regards to claim 27, the Schutte et al. reference discloses wherein the retainer ring (50) includes an interlocking end for snap-fit cooperation with the backer ring (40) (it is considered that the interaction between the projections on the inner portion of the backer ring 40 and the corresponding projections of the retainer ring would provide a snap-fit connection).
In regards to claim 28, the Schutte et al. reference discloses wherein the tangs of the backer ring are for snap-fit cooperation with the interlocking end of a plastic coupler (it is considered the retainer 50 constitutes a coupler and is made of plastic as disclosed in col. 3, lines 22-24). 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cimberio et al. (US 20080149873).
Regarding claim 1, the Cimberio et al. reference discloses a valve assembly (see the valve assembly as depicted in figure 4, figure 5 and figure 6) having a valve body (considered the combination of 312 and 320) defining a supply passage (considered the opening through the valve body in which the elements 360, 364, 366 and 373 are inserted), the supply passage having an interior wall (considered the wall of the supply .

Claim(s) 11 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobo et al. (US 9447906).  
Regarding claim 11, the Bobo et al. reference discloses a fluid conduit coupling cartridge (10) comprising a retainer ring (30) having an outer wall (32) and a plurality of grooves (36), and a first notch wall defined between adjacent ones of the plurality of grooves (it is considered that the wall of the retainer ring that extends between the adjacent grooves 36 defines the first notch wall); a gripper ring (40) defining an opening (considered the opening through the central portion of the gripper ring 40), the gripper ring comprising: a base wall (41), a plurality of internal tabs (45) extending from the 
Regarding claim 24, the Bobo et al. reference discloses a fluid conduit coupling cartridge (10) comprising: a retainer ring (30); a gripper ring (40) including: a base wall (41), gripping teeth (45), and one or more locking tabs (it is considered that portion of the ring 41 that surrounds the opening 42 defines a lock tab that extends in a direction away from the inner portion of the base wall 41) extending radially outwardly from the base wall; and a backer ring (50) that is interference fit to the retainer ring to trap the gripper ring between the retainer ring and the backer ring, and including: a base wall (54), and one or more tangs (52, 53) extending away from the base wall for coupling to the retainer ring and establishing locking notches (it is considered that the interaction of the tangs 52, 53 with the grooves 36 define locking notches) for anti-rotational registration of the locking tabs of the gripper ring.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutte et al. (US 9523454) in view of Hosono et al. (US 6447019).
In regards to claim 2, the Schutte et al. reference does not expressly disclose wherein the retainer ring comprises a first coupler and a second coupler, the first coupler defining the outer wall of the retainer ring.
However, the Hosono et al. reference teaches a joint assembly having a cartridge assembly (considered element 20 which includes the combination of elements 26, 28, 30, 36, 34 and 38) having a retainer ring (considered the combination of element 36 and 38) having a first coupler (38) and a second coupler (36) with the first coupler 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the retainer ring of the Schutte et al. reference as being a first coupler and a second coupler as taught by the Hosono et al. reference wherein the first coupler forms an outer wall of the retainer ring in order to permit the retainer ring to be formed of multiple materials (Hosono et al.: element 36 is made from resin and element 38 is made of metal; see col. 3, lines 42-46) so that a desired structural integrity of the retainer ring can be achieved.
In regards to claim 3, the combination of the Schutte et al. reference and the Hosono et al. reference discloses wherein the first coupler (Hosono et al.: 38) comprises metal (Hosono et al.: see col. 3, lines 42-46).
In regards to claim 4, the combination of the Schutte et al. reference and the Hosono et al. reference discloses wherein the second coupler (Hosono et al.: 36) comprises polymer (Hosono et al.: see col. 3, lines 42-46).
In regards to claim 16, the Schutte et al. reference does not disclose wherein the retainer ring includes a metal coupler establishing the maximum outer diameter of the retainer ring that is interference fit to the supply passage of the valve body.  
However, the Hosono et al. reference teaches a joint assembly having a cartridge assembly (considered element 20 which includes the combination of elements 26, 28, 30, 36, 34 and 38) having a retainer ring (considered the combination of element 36 and 38) having a metal coupler (element 38 is made of metal; see col. 3, lines 42-46) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the retainer ring of the Schutte et al. reference as including a metal coupler as taught by the Hosono et al. reference wherein the metal coupler establishes the maximum outer diameter of the retainer ring that is interference fit to the supply passage of the valve body in order to permit the retainer ring to be formed of multiple materials (Hosono et al.: element 36 is made from resin and element 38 is made of metal; see col. 3, lines 42-46) so that a desired structural integrity of the retainer ring can be achieved.
In regards to claim 22, the Schutte et al. reference does not disclose a seal disposed between the backer ring and an internal shoulder of the valve body.  
However, the Hosono et al. reference teaches a joint assembly having a cartridge assembly (considered element 20 which includes the combination of elements 26, 28, 30, 36, 34 and 38) having a seal (26) between the backer ring (28) and an internal shoulder of the body (14) in order to provide a seal with the outer circumference of the tube that is inserted (col. 3, lines 1-12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a seal between the backer ring and the internal shoulder of the valve body of the Schutte et al. reference as taught by the Hosono et al. reference in order to improve the sealing between the pipe (Schutte et al.: 120) and the valve body.
Claims 6, 7, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutte et al. (US 9523454) in view of Wright (US 20150323112).
In regards to claim 6, the Schutte et al. reference does not disclose wherein the valve body comprises an internal shoulder and a crimped inlet end, wherein the coupling cartridge is axially positioned between the internal shoulder and the crimped inlet end.
However, the Wright reference teaches a push-fit pipe coupling wherein a coupling cartridge (considered the combination of elements 31, 27, 28, 26 and 25) that is secured within a passage of a body (2) by a crimped end (24) and a shoulder (22) in order to retain the coupling cartridge in a desired position (see paragraph [0027]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the arrangement to secure the coupling cartridge of the Schutte et al. reference as including an internal shoulder and a crimped end as taught by the Wright reference in order to provide a different manner and arrangement to retain the coupling cartridge in a desired position.
In regards to claim 7, the Wright reference of the combination of the Schutte et al. reference and the Wright reference disclose a seal (Wright: 25) disposed between the backer ring and the internal shoulder of the valve body.
In regards to claim 20, the Schutte et al. reference does not disclose wherein the valve body comprises an internal shoulder and a crimped inlet end, wherein the coupling cartridge is axially positioned between the internal shoulder and the crimped inlet end.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the arrangement to secure the coupling cartridge of the Schutte et al. reference as including an internal shoulder and a crimped end as taught by the Wright reference in order to provide a different manner and arrangement to retain the coupling cartridge in a desired position.
In regards to claim 22, the Schutte et al. reference does not disclose a seal disposed between the backer ring and an internal shoulder of the valve body.  
However, the Wright reference teaches a joint assembly having a cartridge assembly (considered the combination of elements 31, 27, 28, 26 and 25) having a seal (25) between the backer ring (26) and an internal shoulder of the body (22) in order to provide a seal with the outer circumference of the tube that is inserted.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a seal between the backer ring and the internal shoulder of the valve body of the Schutte et al. reference as taught by the Wright reference in order to improve the sealing between the pipe (Schutte et al.: 120) and the valve body.

Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimberio et al. (US 20080149873) in view of Phillips et al. (US 20190219207).
In regards to claim 2, the Cimberio et al. reference discloses the retainer ring (373).
The Cimberio et al. reference does not disclose wherein the retainer ring comprises a first coupler and a second coupler, the first coupler defining the outer wall of the retainer ring.
However, the Phillips et al. reference teaches a coupling assembly (10) having a gripper ring (28) and a retainer ring (cap 32) wherein the retainer ring (cap 32) includes a first coupler (considered the portion of the cap 32 that includes the surface 82 and the groove 58) and a second coupler (wiper 34) with the first coupler defining the outer wall (at 64 and 60) of the retainer ring wherein the second coupler (wiper 34) cleans the surface of the conduit (14, 18) to help provide a better seal between the coupling assembly and the conduit (14, 18) (see paragraph [0025], lines 14-18).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the retainer ring of the Cimberio et al. reference as having a first coupler and a second coupler as taught by the Phillips et al. reference in order to permit the second coupler to clean the surface of an inserted conduit to help provide a better seal between the coupling cartridge and the inserted conduit.
In regards to claim 4, the Phillips et al. reference of the combination of the Cimberio et al. reference and the Phillips et al. reference discloses wherein the second coupler (Phillips et al.: 34) comprises a polymer (Phillips et al.: the wiper 34 may be 
In regards to claim 5, the Phillips et al. reference of the combination of the Cimberio et al. reference and the Phillips et al. reference disclose wherein the first coupler and the second coupler (Phillips et al.: wiper 34) are coupled together by overmolding (Phillips et al.: the wiper 34 is over-molded onto the cap 32; see paragraph [0036]).

Allowable Subject Matter
Claims 12, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17, 18, 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 12, the prior art of record does not disclose or suggest wherein the retainer ring includes a metal coupler and a plastic coupler overmolded to the metal coupler in combination with the gripper ring being positioned between the retainer ring and the backer ring so that the at least one lock tab is positioned between the notch wall and the resist notch in combination with the other limitations of the claim.

In regards to claim 17, the prior art of record does not disclose or suggest wherein the retainer ring also includes a plastic coupler overmolded to the metal coupler and [wherein the plastic coupler] having an interlocking end for snap-fit cooperation with the backer ring in combination with the backer ring being interference fit to the retainer ring to trap the gripper ring between the retainer ring and the back ring and in combination with the other limitations of the claim.
In regards to claim 19, the prior art of record does not disclose or suggest wherein the retainer ring is an overmolded two-piece component in combination with the backer ring being interference fit to the retainer ring to trap the gripper ring between the retainer ring and the back ring and in combination with the other limitations of the claim.
In regards to claim 25, the prior art of record does not disclose or suggest wherein the retainer ring is an overmolded two-piece component in combination with the backer ring being interference fit to the retainer ring to trap the gripper ring between the retainer ring and the back ring and in combination with the other limitations of the claim.
In regards to claim 26, the prior art of record does not disclose or suggest wherein the retainer ring includes a metal coupler and a plastic coupler overmolded to the metal coupler in combination with the backer ring being interference fit to the retainer ring to trap the gripper ring between the retainer ring and the back ring and in combination with the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Badoureaux (US 5348354) discloses a fitting coupler having a sliding retainer ring (21) that is formed of two components including a seal (22) that is over-molded (col. 3, lines 52-45).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/A.J.R/Examiner, Art Unit 3753      

/CRAIG J PRICE/Primary Examiner, Art Unit 3753